DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1 – 14 and 16 - 18 are pending.
Claim 15 is cancelled.
Claim 1, 9 – 14 and 16 - 18 is objected.
Claims 1 – 14 and 16 – 18 are rejected. 
Specification
The disclosure is objected to because of the following informalities:
page 3 line 24 there is reference to “taurate salt” and “taurine salt”.  The reference to “taurine salt” should be amended to “taurate salt” for consistency;
page 4 line 7 there is reference to “taurine salt”.  The reference to “taurine salt” should be amended to “taurate salt” for consistency; and
page 6 line 7 there is reference to “taurine salt” and “taurate salt”.  The reference to “taurine salt” should be amended to “taurate salt” for consistency;
Appropriate correction is required.
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: the preamble of claims 1, 10 and 13 references “alkyl amid taurates”.  However the disclosure references “alkyl taurate amides” (ATA).  It is .
Appropriate correction is required.
The specification has not been checked to the extent necessary to determine thepresence of all possible minor errors, e.g., typographical, grammar, idiomatic, syntaxand etc. Applicants' cooperation is requested in correcting any errors of whichApplicant may become aware in the specification.
Claim Objections
Claims 1, 9 – 14 and 16 - 28 objected to because of the following informalities:  line 1 has the abbreviation “DEFI” without definition for the abbreviation.  However, since claim 1 contains the first rendition of the abbreviation, setting out the meaning of the abbreviation in claim 1 will overcome these objections.  Appropriate correction is required.
Duplicate Claims, Warning
Applicant is advised that should claims 10 – 12 and 16 be found allowable, claim 13, 14 and 18 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1 – 9, 11 – 14 and 16 - 18 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.
Claim 1 line 3 recites “taurine and/or taurate salt”; while line 8 recites “taurine and/or taurate salt.  This inconsistency when referencing the salt causes the claim to lack clarity.   
Claim 3 line 2 recites “taurine salt”; while claim 1 in line 3 recites “taurine salt”.  This inconsistency when referencing the salt causes the claim to lack clarity.   
Claim 9 recites the limitation "alkyl taurate amides" in line 2, and “ATA” in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites the limitation "the ratio" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claims 11 – 14 and 17 recites the limitation "ATA" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claims 16 and 18 recites the limitation "ATA" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claims 2 – 14 are rejected for being dependent upon an indefinite base claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 10 is rejected under 35 U.S.C. 102(a)(2) and (a)(2) as being anticipated by Ilardi et al. (US 6,562,874).
The rejected claim covers, inter alia, a mixture of DEFI and alkyl amide taurates.
However, Ilardi in Examples 26 – 31 Table 4 discloses a mixture of DEFI and alkyl taurates amide.
Applicant is reminded that claim 10 is claimed in a Product-by-Process format.  MPEP §2113 reads, “Product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps.” 
 It is well settled that the presence of process limitations in product claims, which product does not otherwise patentably distinguish over the prior art, cannot impart patentability to that product.  The addition of a method step in a product claim, which product is not otherwise patentably distinguish over the prior art, cannot impart patentability to that old product." SmithKline Beecham Corp. v. Apotex Corp., 439 F.3d 1312, 1318 (Fed. Cir. 2006) (quoting In re Stephens, 345 F.2d1020, 1023 (CCPA 1965).  
The PTO takes the following position with respect to Product- by-Process claims, As stated in ln re Thorpe, 777 F.2d 695, 697, 698,227 USPQ 964, 966 (Fed. Cir. 1985):   Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-
In Examination, “the structure implied by the process steps should be considered when assessing the patentability of product-by-process claims over the prior art, especially where the product can only be defined by the process steps by which the product is made, or where the manufacturing process steps would be expected to impart distinctive structural characteristics to the final product. See, e.g., In re Garnero, 412 F.2d 276, 279, 162 USPQ 221,223 (CCPA 1979). "The Patent Office bears a lesser burden of proof in making out a case of prima facie obviousness for product-by-process claims because of their peculiar nature" than when a product is claimed in the conventional fashion. In re Fessmann, 489 F.2d 742, 744, 180 USPQ 324, 326 (CCPA 1974).  Additionally, once the Examiner establishes that a product, recited in terms of its process of making, is prima facie unpatentable due to anticipation, Appellants bear the burden of proving "that the prior art products do not necessarily or inherently possess the characteristics of his claimed product." Id. at 698 (quoting In re Fitzgerald, 619 F.2d 67, 70 (CCPA 1980); In re Best, 562 F.2d 1252, 1255 (CCPA 1977)). 

Accordingly, applicant's claim is considered a product claim, and the process steps do not have any weight, if the product is known over prior art.  In this case the product or composition is known from Ilardi et al..  Therefore, the claim is anticipated by the prior art.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 10 -12 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Cotrell et al. (US 2012/0141389).
The rejected claim covers, inter alia, a mixture of DEFI and alkyl amide taurates.
Dependent claim 11 further limits the L value of the ATA/DEFI mixture.  Dependent claims 12 and 16 further limit a ratio of DEFI to ATA of from 0.1: 1 to 7:1 and 0.4:1 to 7:1.
However, Cotrell discloses a mixture of sodium lauryl methyl isethionate (Surfactant A) and sodium methyl cocoyl taurate (Surfactant C) in Example 1. (pp. 6, rt. col.) In Table 2 the ratio of Surfactant A to Surfactant C ranges from 0.25:1 to 2.33:1.  Further, on page 7 Table 2-continued, the last two mixtures are a clear liquids with a ratio of Surfactant A to Surfactant C ranging from 1.5:1 to 2.33:1.  Based on Hunter Lab color scale, presuming the clear liquids are not dark, one skilled in the art of color measurement could reasonably presume the L value of the mixture of Surfactant A and Surfactant C would likely to be a high number.
Applicant is reminded that claims 10 – 12 and 16 are claimed in a Product-by-Process format.  The PTO takes the following position with respect to Product- by-Process claims.  Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698,227 USPQ 964, 966 (Fed. Cir. 1985). The structure implied by the process steps should be considered when assessing the patentability of product-by-process claims over the prior art, especially where the product can only be defined by the process steps by which the product is made, or where the manufacturing process steps would be expected to impart distinctive structural characteristics to the final product. See, e.g., In re Garnero, 412 F.2d 276, 279, 162 USPQ 221,223 (CCPA 1979). "The Patent Office bears a lesser burden of proof in making out a case of prima facie obviousness for product-by-process claims because of their peculiar nature" than when a product is claimed in the conventional . 

Claim Rejections - 35 USC § 103
Claims 13, 14, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Cotrell et al. (US 2012/0141389).
The rejected claim covers, inter alia, a mixture of DEFI and alkyl amide taurates, wherein the mixture has an L value of ATA/DEFI mixture of 80 to 96
Dependent claims 14 and 18 further limit a ratio of DEFI to ATA of from 0.1: 1 to 7:1 and 0.4:1 to 7:1.  Dependent clam 16 further limits the L value of the ATA/DEFI mixture to 90 - 96.  
However, Cotrell discloses a mixture of sodium lauryl methyl isethionate (Surfactant A) and sodium methyl cocoyl taurate (Surfactant C) in Example 1. (pp. 6, rt. col.) In Table 2 the ratio of Surfactant A to Surfactant C ranges from 0.25:1 to 2.33:1.  Further, on page 7 Table 2-continued, the last two mixtures are a clear liquids with a ratio of Surfactant A to Surfactant C ranging from 1.5:1 to 2.33:1
The difference between the instantly clamed invention and Cotrell is as follows: the mixture has an L value of ATA/DEFI mixture of 80 to 96, and the mixture has an L value of the ATA/DEFI mixture is 90 - 96.  
However, based on Hunter Lab color scale, presuming the clear liquids are not dark, one skilled in the art of color measurement could reasonably presume the L value 
Art Made of Record
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S. 4,405,526 (Lamberti et al.); U.S. 4,536,338 (Urban et al.) and U.S. 6,013,616 (Fabry et al.).
Allowable Subject Matter
Claims 1 - 9 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b), set forth in this Office action.





































The following is a statement of reasons for the indication of allowable subject matter:  the closes prior art to the instantly claimed process is Ilardi et al. (6,562,874).  The prior art of Ilardi teaches isethionate (10.07 g) mixed in a bench scale DEFI reactor with coconut fatty acid (20.5 g) and n-methyl taurine (0.996 g) and ZnO catalyst. Half of the normal amount of sodium isethionate used in a standard DEFI reaction was replaced with n-methyl taurine. The compounds were reacted at 238°C for 90 minutes. Table 4 below (Examples 26-31) shows an analysis of the product formed for .
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YATE K. CUTLIFF whose telephone number is (571)272-9067.  The examiner can normally be reached on Monday-Friday (8:30 - 5:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on (571) 272 - 2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/YATE' K CUTLIFF/Primary Examiner, Art Unit 1622